NORTHEAST BANCORP Exhibit 11. Statement Regarding Computation of Per Share Earnings Three Months Ended Three Months Ended March 31, 2008 March 31, 2007 EQUIVALENT SHARES: Weighted Average Shares Outstanding 2,320,951 2,452,632 Total Diluted Shares 2,333,212 2,471,476 Net Income $ 672,169 $ 524,967 Basic Earnings Per Share $ 0.29 $ 0.21 Diluted Earnings Per Share $ 0.29 $ 0.21 Nine Months Ended Nine Months Ended March 31, 2008 March 31, 2007 EQUIVALENT SHARES: Weighted Average Shares Outstanding 2,364,828 2,451,298 Total Diluted Shares 2,380,412 2,471,156 Net Income $ 1,505,162 $ 1,396,991 Basic Earnings Per Share $ 0.64 $ 0.57 Diluted Earnings Per Share $ 0.63 $ 0.57
